Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on June 15, 2021, have been carefully considered.  No claims have been canceled or added; claims 1-20 remain pending in this application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Iran on November 15, 2018. It is noted, however, that applicant has not filed a certified copy of the Iranian application (IR 3975014000300698) as required by 37 CFR 1.55.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments:
a. The objections to claims 4, 8, 13, 18, and 20 for the informalities, therein; and
b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 2, 3, and 17 for being indefinite.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed method of preparing a semiconductor photocatalyst, wherein a mixed phase of MnFe2O4-Fe2O3 is prepared, and said mixed phase is reacted with a BiOCl-Bi24O31Cl10 precursor phase, to form a staggered multi-heterojunction structure of BiOCl-Bi24O31Cl10/MnFe2O4-Fe2O3 (BOC-MFO) semiconductor photocatalyst.
While semiconductor photocatalysts are known in the art, Applicants’ claimed method for preparing a semiconductor photocatalyst is not known in the art.
Exemplary prior art includes:
Li (CN 11 2275301), which teaches composite photocatalysts for the photocatalytic degradation of ofloxacin antibiotic prepared from components including bismuth nitrate, ferric nitrate, and ethylene glycol as a solvent; 
24O31Cl10," by Liang Wang et al., which discloses the photocatalytic properties of Bi24O31Cl10, but does not teach or suggest combining Bi24O31Cl10 with BiOCl, MnFe2O4, or Fe2O3; and
"Enhanced photocatalytic degradation of levofloxacin by Fe-doped BiOCl nanosheets under LED light irradiation,” by Xin Zhong et al., which discloses the formation of Fe-doped BiOCl nanosheets via controlled hydrothermal methods (Section 2.1), said nanosheets being applied in the degradation of levofloxacin by sulfate radical-based photo-Fenton process (Abstract).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 19, 2021